Citation Nr: 1134780	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-48 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bladder cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1963 to September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for bladder cancer, status post TURBT (transurethral resection bladder tumor). 

A Travel Board hearing was held at the RO in Las Vegas, Nevada in May 2011 before the undersigned; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's bladder cancer is related to service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his bladder cancer is due to exposure to radiation and chemicals while cleaning and servicing nuclear warheads in service.  The Veteran testified that his duties required cleaning and decontaminating nuclear bombs.  He testified that he used trichloroethylene (TCE) to clean and degrease all the parts of the bombs in an enclosed area.  He also testified that he washed his hands with TCE at the end of the day. 

The Board concedes that the Veteran was exposed to radiation in the course of the performance of his duties while in service.  However, the competent evidence of record overwhelmingly indicates that such exposure is not the cause of the claimed disability.  Given the Board's decision, that evidence need not be discussed.

The Board concedes that the Veteran was exposed to chemicals, including TCE, while in service.  

In a letter received July 2009, W.C., a physicians assistant from the Department of Veterans Affairs Las Vegas Veterans clinic, reported that the Veteran had been treated in the clinic since March 2009 and had been found to have a large bladder tumor, which had been removed and was found to be "High Grade, Papillary Urothelial Carcinoma" (quotations in original) and that he now faces some form of chemotherapy to eradicate the cancer in the floor of his bladder.  
  
After reviewing the Veteran's military duties, W.C. opined that the Veteran's condition is strongly associated with his duties in the U.S. Navy which involved the maintenance of nuclear warheads from 1964 to 1966.  The rationale provided was that the Veteran's duties required him to wipe out contaminated surfaces within the warhead, exposing him to residual toxic contaminants, as well as highly toxic cleaning solvents used in decontamination. 

A June 2009 letter from R.M., PhD, CEO of Global Defense Dynamics, was received.  R.M. noted his background as a former military officer who engaged in biomedical research at Walter Reed Army Institute of Research; noted his assignment as Congressional Special Interest Medical Research Project Officer at Fort Detrick for multi-billion dollar cancer grant awarding programs; noted his assignment as a PROFIS officer with the 520th TAML (an elite chemical, biological and nuclear detection team); and his current work on the genesis and continuum of tumorigenesis  (establishing a chemical and biological model).

RM notes objective evidence of the link between chemicals in atomic bombs and chemicals used to decontaminate atomic bombs (known to be cancer causing) and urinary bladder carcinomas, including urothelial cancer, providing citations of authority for such evidence.  He then links the Veteran's exposure in his military duties to the Veteran's bladder cancer.

Inexplicably, VA did not address the Veteran's contention that his bladder cancer was caused by exposure to chemicals; not in its request for medical evidence; not in the rating decision issued; and not in the statement of the case.  In fact, while the evidence provided by W.C. and R.M. regarding the link between bladder cancer and the very chemicals the Veteran was exposed to in service was noted in the statement of the case, it was never discussed.

The evidence clearly shows the Veteran was exposed to chemicals used to decontaminate atomic bombs in service.  There is evidence that exposure to such chemicals has been linked to urinary bladder carcinomas, including urothelial cancer.  The Veteran currently has urothelial cancer and bladder cancer.  There is a medical opinion that the Veteran's current cancers are strongly associated with his exposure to chemicals used to decontaminate atomic bombs.  There is a supporting opinion regarding the known causative link between the chemical the Veteran was exposed to and his bladder cancer.  There is NO evidence against a finding that the Veteran's bladder cancer was likely caused by his exposure to toxic chemicals in the performance of his military duties.   

Service connection for bladder cancer is warranted. 


ORDER

Service connection for bladder cancer is granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


